-E           ATTO         m        GE&RN.
                                      OF TEXAS

  FVILL  WIJiSON
ATTORNEY    GENERAL             August 80, 1962


     Mr. Bkey Walker                                 Opinion No.    UU-l&7
     Criminal District Attorney
     Waco, Texas                                     Rb: whether the lGcu6velt
                                                         Rote1 Is exempt from
                                                          ad valoran twer    amdbr
     Dear Mr. Walker:                                     the rtated faobr
            Thie will acknowledgeyour request for an opinion under
     date of Augustl,   1962. Your 16tter and a statementattacrhsd
     thereto apI Sxhlblt A set forth the following Sacts.
                    “An applicationfor exemption f’rom
                ad va&orem taxes has been made by the
                Allen &k%kmald Foundation,a Texas non-
                proilt corporation,for the Roosevelt
                Note1 here In Waco. The foundation‘will
                operal$e the hotel a# a home for the


           The~~mvelt    Rote1 18 bely oonvymd to th, Al&en NaDoneld
    Foundation. Bishop L. J, Relaher 8 preo dent of tbr foumlatlon,
    and, aa Such, haa requested the exmptlon~oi the prQportp fro0 ad,
    valorem taxes,underthe vrovlsionr of Section 7 of Lrtlcla 7150,.
    Vernon’s Civtl Statutes, and Sadi-   2 of h%icSe 8 of the Tour
    Constitutionon the ollndthat t3mpmpePty will Lm operated aa
    a charitable.lnstltur ion.
           In e-8-t           or thin retpent,      the follou%ng ln?orMt1on wae
     submitted:
                      “a) The Rome will be ovented on a
                non-profit        basisi

                                                    un entry into
                ‘thamme will be ahuqmj,
                   “c) Plderlg -10     r&lau1 able to
                vay will be aeked to py th,.oort  oi
                lodging0 food and other uervlceu mr-
                nlshed       by the   Born;;;

                   “d)  No calatill k d*slld rgtrrrm
                because of Lnrbllity to ptyj %n WI    ia
                which the applicant aannot pay the W1


                                                :
Mr. Burney Walker,   Page 2                       Opinion No. WW-1427.


          amount9 he will be asked to. pay In
          accordance with his means, the amount
          to be paid In such caftes ~~111 be a
          matter of negotiation  @nd mutual agPee-
          ment; each case will be considered on
          its merits; in oases where the applicant
          is unable to make any payment, the Founda-
          tion will not hesitate   to pay lOO$ of the
          cost of maintenance;
              “e) It is anticipated    that the average
          cost of maintenance will    be $1’70,00 per
          month;
              ‘If) The experience of other Homes for
          older adults across the nation has ahown
          that quite often emergency financial    needs
          result in connection with the last Illness
          and death of residents    In such homes. Quite
          often expenses cannot be met br the resl-
          dent In the Home. Therefore the Home must
          bear this expense.     Such expense In this
          case will be borne by the Allen McDonald
          Foundation.
             “8)   The. entire premises upon which
          exemption 1s requested will be devoted
          lOO$ to the operatl~on of the Hams;
              “h) Revenues from operation OS the
          Home may not be sufficient      to pay all
          costs,    including service of the proposed
          FHA loan.      In my capaolty as Catholic
          Bishop of the Diocese of Austin, I have
          agreed to underwrite payments ~,on’the
          loan e In effect,      this means if revenues
          from operation of the Home are not suffl-
          cient,‘the     deficit  will be met from funds
          of the Catholic Church or contributions
          from its members.
              ”I)  The Home will be non-sectarian.
          It will have both Protestants   and,Cathollc
          chapels   and also  facilities for  Jewish
          worship: should the need arise.     Obvious -
          ly a substantial   number of the occupants
          of the Home will be persona from.Waco
          and McLennan County.
Mr. Burney Walker, Page 3                             Opinion No. WW-1427


        The Roosevelt Hotel la     being repaired and Improved at this
time to meet the requirements      of a home for the aged.   Informa-
tion from your letter  and the     Exhibit A attached thereto shows
that the hotel, aa of July 3,      1962, has not been conveyed td the
Allen McDonald Foundation.
        Your letter   ftither   states    that:
               “According to Exhibit A, the opera-
           tion  of the Roosevelt Hotel will meet
           all of the rqqulrements set forth in
           Opinion No. WW-1277. The only addl-
           tlonal point that might be covered Is
           that whether or not the hotel Is now
           exempt from ad valorem’taxes.   , , .”
        Although you state that the Roosevelt Hotel is being re-
paired and Improved at this time to meet the requirements of a
home for the aged, you also state that Roosevelt Hotel has not
been conveyed to the Allen MeDonald Foundation.
        We are not advised as to who was the owner and holder of
title  to this propeoty on the first  day o,f January, 1962.   Since
It was not owned by the Allen McDonald Foundation on that date,
it could not be exempt from taxatlon for 1962 under the theory
that It Is Intended to be later   used as a charitable  home for
the aged.
        In Hedgecroft v. City of Houston, 150 Tex. 654, 244 S.W,2d
632, Petitioner     Is a corporation   organized for the operation of
a hospital,   clinic   and training school and Is an Institution    of
purely public charity.       It acquired titled  to the property on
December 30, 1948 and was inthe        process of altering and Improving
from prior to the time title       was acquired until May 13, 1949 when
the Hedgecroft Cllnti.imosred into the premises and started opera-
tion,
        Quoting from the opinion,        the aourt said at page 636:
               “Petltloner~e    acts on and before Janu-
           ary 1, 1949, as alleged lti the ,petltlon,
           the substance of which has been set out
           at the beginning of this opinion, were
           part of the necessary preparation      and re-
           modeling of the bufldlng for operation as
           a hospital    and alIn&&. The work proceeded
           until it was completed on May 13, 1949,
           and since that time the hospital      and clinic
           have been operated as a public charity.
           The facts alleged show, in our opinion,       an
Mr. Burney Walker,   Page 4                    Opinion No. WV-1427


            actual and direct use of the roperty
            on and prior to JanUary 1, 19t9, iOr
            the charitablePurpoBe."
       Under the facts stated, Allen McDonald Foundation quall-
fles as a charitable corporation,and although the property
Involved Is taxable under the present ownership, It will be-
come exempt aa of January 1st next after It Is conveyed to the
corporationto be used for the purposes stated.

                       SUMMARY
              Under stated fasts, real estate Is not
        exempt from ad valorem taxes at present time,
        but will become exempt Janirary1st after It Is
        conveyed to charitableaopporitlon.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney Mneral’ ot Texas




Jm/Jv
APPROVED:
OPINION COMMITTEB:
Morgan Nesbltt, Chairman
L. P. Lollar
Fred D. Ward
Robert A. Rowland
REVIEWBDFORTHEA'M'ORNEYQZNERAL
By: Leonard Passmore    .